DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 7/20/22. Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 7/20/22 with respect to claims rejected under 35 USC 102 and 103 have been considered but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,7,8-11,14-17 and 20 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Snyder.(US Patent Application Publication 2019/0313020 A1, hereinafter “Snyder”)
 	As to claim 1,Snyder teaches a  method of instructing and capturing at least one photograph during a remote photography session at a photography station, the method comprising:  establishing a communication channel with a computing device of a remote photography station, wherein the remote photography station further includes a digital camera, with a lens and an electronic image sensor, configured to convert received light into digital image data; (Snyder Fig.2) 
 	receiving live images of the remote photography station from the computing device; and generating and sending at least one message to the computing device over the communication channel instructing the computing device to capture an image using the digital camera. (Snyder par [0068] teaches viewing devices is configured to receive from camera device , transmission of captured photo or video content. Viewing device may also  be configured to transmit to camera device instructions to control or modify operation of camera device)
 	As to claim 2, Snyder teaches the method of claim 1, wherein generating and sending the at least one message to the computing device further instructs the computing device to make an adjustment of the image capture device. (Snyder par [0068] teaches causing camera device to tilt or pan) 	As to claim 3, Snyder teaches the method of claim 2, wherein the adjustment of the image capture device further includes adjustment of at least one of: (1) a focus setting; (2) a zoom setting; and (3) an image capture device position setting. (Snyder par [0068] teaches causing camera device to tilt or pan) 	As to claim 5, Snyder teaches the method of claim 1, wherein the method is performed using a software application simulating a photographer, the software application providing the audible instructions to the remote photography station.( Snyder par [0051] teaches application programs. Snyder par [0107] teaches user may interact with the user interface by way of voice inputs ) 	As to claim 7, Snyder teaches the method of claim 1, the method further comprising: establishing a video conferencing session with the computing device of the remote photography station. (Snyder par [0068] teaches viewing devices is configured to receive from camera device , transmission of captured photo or video content)
 	
	As to claim 8,  Snyder teaches the method of claim 1 but fails to teach  the method further comprising: evaluating the live images based on at least one required criteria of a required photograph for the remote photography session; wherein evaluating the live images based on the at least one required criteria includes detecting at least one feature in the live images and associating the at least one feature with the at least one required criteria. (Snyder par [0105] teaches features or events of interest may be identified within the image data)

 	
	Claims 9-11 and 14  merely recite a system for performing the method of claims 1-3 and 7 respectively. Accordingly, Snyder teaches every limitation of claims 9-11 and  14 as indicates in the above rejection of claims 1-3 and 7 respectively. 	Claims 15-17 and 20 merely recite a non-transitory computer readable storage medium storing instructions when executed by a processor, performing the method of claims 1-3 and 7 respectively. Accordingly, Snyder  teaches every limitation of claims 15-17 and 20 as indicates in the above rejection of claims 1-3 and 7 respectively.
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,6,12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder and further in view of Child et al.(US Patent Application Publication 2017/0220872 A1, hereinafter “Child”) 	As to claim 4,  Snyder teaches the method of claim 1 but fails to teach wherein generating and sending the at least one message to the computing device further instructs the computing device to play audible instructions.
 	However, Child teaches instructs the computing device to play audible instructions.(Child par [0040] teaches sending audio or visual message to the visitor)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Snyder and Child to achieve the claimed invention. One would have been motivated to make such combination to efficiently communicate with the computing device.
 	As to claim 12 and 18, see the above rejection of claim 4.

	As to claim 6, Snyder teaches the method of claim 1 but fails to teach wherein generating and sending the at least one message to the computing device further instructs the computing device to display visual instructions.
 	However, Child teaches wherein generating and sending the at least one message to the computing device further instructs the computing device to display visual instructions. (Child par [0040] teaches sending audio or visual message to the visitor)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Snyder and Child to achieve the claimed invention. One would have been motivated to make such combination to efficiently communicate with the computing device.
	As to claims 13 and 19, see the above rejection of claim 6.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175